Citation Nr: 1716403	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  06-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to ratings for posttraumatic headaches in excess of 10 percent prior to September 27, 2012, and in excess of 30 percent from that date.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to May 12, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1975 to September 1978.  These matters are before the Board of Veterans' Appeals (Board) on remand from a December 2016 Order by the United States Court of Appeals for Veterans Claims (Court) that granted a Joint Motion for Partial Remand (Joint Motion).  

These matters were before the Board on appeal from November 2006 and August 2008 rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In June 2010, the Board remanded the matter of a TDIU rating.  In January 2011, the Board again remanded this matter as well as the matter seeking an increased rating for posttraumatic headaches.  An April 2014 rating decision assigned a 30 percent rating for posttraumatic headaches, effective September 27, 2012.  A May 2016 Board decision denied the Veteran ratings for posttraumatic headaches in excess of 10 percent prior to September 27, 2012, or in excess of 30 percent from that date.  

In its May 2016 decision, the Board noted that a November 2015 rating decision granted a TDIU rating effective May 12, 2014, and that since the Veteran had not disagreed with the effective date of that determination, the matter was not before the Board.  The Joint Motion noted that this matter was already on appeal, and directed that the Board address the claim for a TDIU rating.  

The May 2016 Board decision also remanded the claim of service connection for a psychiatric disability.  This matter has not been re-certified to the Board and it will not be addressed in this decision.  

The Joint Motion directed that the Board address whether the mattef of service connection for a cognitive disorder was reasonably raised by the record.  The Board has reviewed the record, including July 2010 and September 2012 VA examination reports and finds that a liberal reading of them indicates that the issue of service connection for a cognitive disorder has been raised by the record.

The issue of service connection for a cognitive disorder has been raised by the record in July 2010 and September 2012 VA examination reports, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to a TDIU rating is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required. 


FINDINGS OF FACT

1.  Prior to September 27, 2012, the Veteran's posttraumatic headaches were not shown to be prostrating, but were manifested by daily headaches that were relieved by aspirin; any prostrating headaches did not average more than one in two months.

2.  From September 27, 2012, the Veteran's headaches were prostrating and productive of severe economic inadaptability.


CONCLUSION OF LAW

The Veteran's service-connected posttraumatic headaches warrant staged ratings of 10 percent prior to September 27, 2012 and 50 percent, but no higher, from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes (Codes) 8045, 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's Social Security Administration, private and VA medical records have been secured.  He has been afforded VA examinations to assess the severity of his headaches.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the January 2010 hearing, the undersigned identified the issue on appeal.  The Veteran's testimony was focused on the elements necessary to substantiate the claim and reflects that he is aware of the elements necessary to substantiate his claim.  His testimony in response to questions posed reflected his awareness of what must still be shown.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In March 2007, the Veteran was seen by a private psychologist.  He stated that his head hurts all the time, and that he takes medication for his headaches.  He noted that he tends to black out all the time for no apparent reason.  There was no other reference to headaches.

On June 2007 VA examination, the Veteran stated he had daily headaches.  The examiner noted that this was inconsistent with a psychiatry note from the previous month in which the Veteran said he had no problems except for occasional headaches that were relieved by aspirin.  He added that the Veteran was an unreliable historian.  He stated that, due to time constraints, he explained to the Veteran that the examination would be in two parts.  The Veteran seemed willing to wait, but the examiner noted that when he was ready to examine him, he could not be found.  The examiner stated that it was his sense based on the brief interview that the Veteran did not have headaches of functional significance. 

On May 2008 VA headache examination, the Veteran stated that he had right frontal headaches.  His statements regarding the frequency of his headaches fluctuated greatly.  At one point he said he had headaches 30 times a month, but another time stated that he only had 10 headaches a month.  The duration was unclear.  The examiner stated that it appeared that the headaches lasted an hour in duration.  It was noted that the Veteran took aspirin for them.  A neurological examination was normal.  The diagnosis was nonprostrating migraine headaches.  The examiner stated that he saw no reason why the Veteran could not work as a truck driver because of his headaches.

VA outpatient treatment records show that in May 2007 the Veteran stated he had no complaints except for occasional headaches that were relieved by aspirin.  In January 2009, he stated he had a headache.  It was noted that it was possibly aggravated by stress he felt when the reception area was crowded.

On September 2009 VA headache examination, the Veteran stated that his headaches had been worse since a motor vehicle accident after service.  He noted that the medications that had been prescribed for them made him drowsy so he was not taking them.  There were no known precipitating or aggravating factors.  The Veteran said that he lies down and sleeps for up to six hours for headache relief.  He stated that his headaches were daily and were located in the left frontal region.  He rated the headaches as 4/10 and said they usually last four to six hours and resolved spontaneously.  He noted that three or four times a year he had severe prostrating headaches, rated 10/10.  He stated that he had sought treatment for such headaches three or four times a year since his discharge from service.  The diagnosis was moderate recurrent posttraumatic headaches.  The Veteran indicated that he would be able to perform his occupation as a truck driver with his daily headache.

On July 2010 VA examination, the Veteran stated that he had had very bad migraine headaches since service.  He said that he "falls out" or blacks out quite a bit, not remembering what he was doing or where he was going.  

In February 2012, the Veteran was seen in a private facility and stated that he woke up that morning with a terrible headache.  There was no photophobia.  He stated that he had chronic headaches and this was his usual headache.  It was also noted that the headache had awakened him from sleep.  The headache was located in the posterior aspect of the head and radiated down the neck.  He rated the pain as 10/10 that morning, but it had decreased to 3/10.  The Veteran denied visual changes. 

On September 27, 2012 VA headache examination, the Veteran stated that when he gets a headache, he sits or lies down in a dark place and puts a cold rag on his head.  The examiner noted that VA records showed he was on Naproxen and aspirin for pain.  The Veteran described the pain as a constant head pain, pulsating and throbbing.  The pain worsened with physical activity.  The pain was located on the left temporal and occipital areas of the head.  He said that the symptoms associated with the headaches included nausea, vomiting, sensitivity to light and sound, vision changes and sensory changes.  He also said there were times he develops nose bleeds with the headaches.  He noted that the headaches come and go all day and can last from two to four minutes to hours.  He stated that he wakes up with a headache and that he cannot remember a day without a headache.  He said that he had characteristic prostrating attacks of migraine headache pain more frequently than once a month.  He did not have prostrating attacks of non-migraine headache pain.  The diagnosis was migraine headaches, prostrating.  

On September 27, 2012 VA traumatic brain injury (TBI) examination, the Veteran's complaints included chronic dizziness and lightheadedness.  It was noted he had frequent headaches.  

VA outpatient treatment records show that in May 2016, the Veteran stated that he had fallen the previous month and that a head CT at that time showed a non-displaced left parieto-occipital skull fracture.  He did not have a headache when he was seen in May 2016.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  General policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran posttraumatic headache disability is rated under Code 8045-8100 (for headaches due to trauma as migraine headaches).  See 38 C.F.R. § 4.124a.  Under Code 8045, any residual of a TBI with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache, must be separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

A 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted with characteristic prostrating attacks averaging one in 2 months over last several months.  38 C.F.R. § 4.124a, Code 8100.

The Board will first address whether a rating in excess of 10 percent is warranted for posttraumatic headaches prior to September 27, 2012.  In May 2007, the Veteran stated he had occasional headaches and that they were relieved with aspirin.  He was examined by the VA for his headaches the next month and said he had headaches every day.  The examiner pointed out that this was inconsistent with his report of the previous month and found the Veteran to be an unreliable historian.  Similarly, when examined by the VA in May 2008, the Veteran provided widely disparate figures regarding the frequency of his headaches.  While he initially said he had headaches 30 times a month, he also said they occurred 10 times monthly.  The Board finds that the Veteran's credibility regarding the frequency and severity of his headaches is diminished.  He again indicated that he treated the headaches with aspirin.  There is no indication at that time that his headaches were prostrating.  The Board acknowledges that the September 2009 VA examination shows that the Veteran said his headaches were prostrating.  Notably, he stated that such headaches occurred three or four times a year.  This frequency is consistent with the 10 percent rating that was in effect prior to September 27, 2012.  The extensive VA outpatient treatment records show that the Veteran very rarely had any complaints of headaches.  

The Joint Motion noted that the Board failed to discuss certain evidence.  Specifically, it mentioned a March 2007 private psychologist's report and VA examinations in May 2008, September 2009, and July 2010.  The private psychologist noted that the Veteran claimed his head hurt all the time and that he has blackouts.  On the May 2008 VA examination, the Veteran variously described having 10 or 30 headaches each month, and on the September 2009 he noted that his headaches were relieved by sleeping for up to six hours.  Finally, on the July 2010 VA examination, the Veteran stated that he had very bad migraines and that he falls out or blacks out.  With the exception of the September 2009 VA examination, the Board points out that there is no evidence in these examinations suggesting that his headaches were prostrating.  The examination reports do not provide any support for his blackouts being associated with his headaches.  As is noted above, while the Veteran did report prostrating headaches in September 2009, they did not average more than one prostrating headache every two months.  Based on this evidence, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for posttraumatic headaches prior to September 27, 2012.  

Regarding the rating for headaches from September 27, 2012, the determination rests on whether the manifestations of the disability meet or approximate the criteria for the next higher (50 percent) rating, i.e., whether the headaches are manifested by very frequent and prolonged attacks productive of severe economic inadaptability.  This term is not defined in the regulations.  The Court has stated that it is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

The September 27, 2012 VA examination shows that the Veteran stated he has headaches every day and that prostrating attacks occurred more than once a month.  He noted that gets relief from sitting or lying down in a dark room and placing a cold rag on his head.  Notably, the examiner opined that given the Veteran's history of the duration and frequency of headaches, it would be very difficult for him to hold down gainful employment at this time.  Although the frequency of his headaches might not support a higher rating (he has more than monthly prostrating attacks, but they are not very frequent), in light of the examiner's comments, the headaches clearly are productive of severe economic inadaptability.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating is warranted for posttraumatic headaches, effective September 27, 2012.  This is the maximum schedular rating for migraine headaches.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's headaches are encompassed by the schedular criteria for the ratings now assigned.  He has not alleged/identified any symptoms or functional impairment not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

A rating in excess of 10 percent for posttraumatic headaches prior to September 27, 2012 is denied.

A 50 percent rating is granted for posttraumatic headaches from September 27, 2012, subject to the regulations governing payment of monetary awards.


REMAND

The issue of entitlement to service connection for a cognitive disorder has been raised by the record, and has been referred to the RO for consideration.  In light of this, the issue of entitlement to a TDIU rating is deferred.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all appropriate action to develop and adjudicate the issue of service connection for a cognitive disorder, to include furnishing appropriate VCAA notice regarding this claim.  

2.  The AOJ should then review the record and readjudicate the claim for a TDIU rating.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


